DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/29/2020 and 11/9/2020 were filed on or after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Metering device in at least claim 1;
Flow directing device in at least claims 3, 4, 5, 8 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph limitation;
A metering device appears to be described as an expansion valve or a throttling valve in at least 0032 of the specifications;
A flow directing device appears to be described as a reversing valve in at least 0032 of the specifications.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US2016/0178222) and Imral et al. (US4236381) in view of Goel (US2017/0059219).

Regarding Claims 1, 7, 10 and 16, Bush teaches a heating, ventilation, and air conditioning ("HVAC") system [fig 1] comprising: 

a compressor [3] fluidly coupled to the evaporator coil via a suction line [13; 0030]; 
a condenser coil [1] fluidly coupled to the compressor via a discharge line [implicitly taught at 0012 as the line that provides compressor output with condenser coil input] and fluidly coupled to a metering device [21] via a liquid line [14; 0030; 0033]; 
a charge compensator [4] fluidly coupled to the liquid line [14] via a connection line [at least the line containing valve 22; 0030]; and 
a charge compensator re-heat valve [22] disposed in the connection line and comprising a plurality of ends, wherein at least one end of the plurality of ends is connected to the charge compensator [0031]; 
operating an HVAC system in a re-heat mode i.e. dehumidification mode [0038]; and 
signaling, via an HVAC controller [15], a charge compensator re-heat valve [22] to move to a closed position responsive to the HVAC system operating in the re-heat mode [0039].
Bush does not teach a check valve arranged in parallel with the charge compensator reheat valve; where the condenser coil has a plurality of micro channels; and a liquid line coupled to the plurality of micro channels.
However, Imral teaches a heat pump system a charge compensator [10; figs 2 & 3] having check valve arranged in parallel with a compensator valve [col 3, lines 4-12; figs 2 and 3]. Imral teaches that it is known in the field of endeavor of refrigeration that this arrangement varies the effective refrigerant charge as required for effective heating and cooling operations [col 2, lines 31-37]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify 
Lastly, Goel teaches an HVAC system [0001] having a condenser coil [0049] comprising a plurality of micro channels [0049] and a liquid line [114] coupled to the plurality of micro channels [0049; 0036; 0037].  It is known that microchannel condensers advantageously provides increased efficiency while utilizing less refrigerant charge.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bush to have where the condenser coil has a plurality of micro channels; and a liquid line coupled to the plurality of micro channels in view of the teachings of Goel in order to provide increased efficiency while utilizing less refrigerant charge.
For Clarity, in regard to Claim 16, the method as claimed is carried out during the normal operation of the apparatus of Bush as modified above.

Regarding Claims 2, 11 and 18, Bush, as modified, teaches the invention of Claims 1, 10 and 16 above and Bush teaches a wherein a first end of the plurality of ends is connected to the liquid line [14] via the connection line and a second end of the plurality of ends is connected to the charge compensator [4; by inspection at fig 1].
For Clarity, in regard to Claim 18, the method as claimed is carried out during the normal operation of the apparatus of Bush as modified above.

Regarding Claim 3, Bush, as modified, teaches the invention of Claim 1 above and Bush teaches a flow-directing device [5] fluidly coupled to the discharge line and fluidly coupled to a re-heat coil [0028].

Regarding Claims 4, 12 and 17, Bush, as modified, teaches the invention of Claims 3, 10 and 16 above and Bush teaches an HVAC controller [15] electrically connected to the flow-directing device and the charge compensator re-heat valve [0035; fig 1].
For Clarity, in regard to Claim 17, the method as claimed is carried out during the normal operation of the apparatus of Bush as modified above.

Regarding Claim 5, Bush, as modified, teaches the invention of 4 and Bush teaches wherein the charge compensator re-heat valve is electrically coupled to the HVAC controller in parallel with the flow-directing device [at least valves 18, 19; 0038; 0039].

Regarding Claim 6, Bush, as modified, teaches the invention of Claim 4 above and Bush teaches wherein the charge compensator re-heat valve is in a closed position when the HVAC system operates in a re-heat mode [0038; 0039].

Regarding Claims 9, 13, 14 and 19, Bush, as modified, teaches the invention of Claims 1, 10 and 16 above and Imral teaches wherein: the check valve facilitates draining of the charge compensator when the HVAC system is operating in a re-heat mode and the charge compensator re-heat valve is in a closed position [col 2, lines 51-col 3, line 30]; and the check valve permits flow of refrigerant from the charge 
For Clarity, in regard to Claim 19, the method as claimed is carried out during the normal operation of the apparatus of Bush as modified above.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US2016/0178222), Imral et al. (US4236381) and Goel (US2017/0059219) as applied to claim 1 above, and further in view of Valle et al. (US6055818).

Regarding Claim 8, Bush teaches the invention of Claim 1 above but does not explicitly teach wherein when operating in the re-heat mode, a flow directing device directs refrigerant from the compressor to the reheat coil.
However, Valle teaches an air conditioning system [Col 1, lines 6-11] having where when operating in the re-heat mode, a flow-directing device [61] directs refrigerant from the compressor to the re-heat coil [55; col 6, lines 19-57] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. regulate the flow of refrigerant to the reheat coil [col 5, lines 48-63].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bush to have wherein when operating in the re-heat mode, a flow directing device directs refrigerant from the compressor to the reheat coil in view of the teachings of Valle where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. regulate the flow of refrigerant to the reheat coil.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US2016/0178222), Imral et al. (US4236381) and Goel (US2017/0059219) as applied to claim 10 above, and further in view of Ballet et al. (US2006/0053832).

Regarding Claim 15, Bush teaches the invention of Claim 10 above and whereas but does not teach where the charge compensator re-heat valve is a solenoid ball valve.
However, Ballet teaches a heat pump system [0001] having where a charge compensator i.e. accumulator valve is a solenoid ball valve [0029; where a ball valve can be added to line between accumulator 74 and heat exchanger 30] It is known that ball valves advantageously provides increased efficiency and control over the speed at which the valve is closed.
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Bush to have where the charge compensator re-heat valve is a solenoid ball valve in view of the teachings of Ballet in order to provide increased efficiency and control over the speed at which the valve is closed.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US2016/0178222), Imral et al. (US4236381) and Goel (US2017/0059219) as applied to claim16 above, and further in view of Ito et al. (JPH05203275A).

Regarding Claim 20, Bush, as modified, teaches the invention of Claim 16 above but does not explicitly teach wherein the signaling occurs after a pre-determined period of time after the HVAC system begins operation in the re-heat mode.
However, Ito teaches an air conditioner [0001] having a controller that signals a valve to a close position responsive to operating in a cooling mode [0013; 0014] wherein 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Bush to have wherein the signaling occurs after a pre-determined period of time after the HVAC system begins operation in the re-heat mode in view of the teachings of Ito where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. allow the pressure to equalize within the system prior to entering the cooling mode.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 10 of U.S. Patent No. 10,830,514. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the 514 patent both claim an HVAC system comprising a microchannel condenser coil, a charge compensator, charge compensator re-heat valve, charge compensator and a check valve provided in parallel to the charge compensator re-heat valve.  It would have been obvious to define the connection lines of the 514 patent in the same manner as the instant application.
Claims 2-9 and 11-15 are rejected based upon dependency.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baker et al. (US2018/0160571), cited to teach advantages of microchannel condensers;
Miller (US6220566), cited to teach advantages of ball valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763